DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Species II, Figure 2 and sub-species $, figures 7A-B in the reply filed on 04/11/2022 is acknowledged.
Claims 5-6 and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species/sub-species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/11/2022.
Claims 1-17 are currently pending in this application with claims 5-6 and 13 being withdrawn.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 7-12 and 14-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,582,741. Although the claims at issue are not identical, they are not patentably distinct from each other because although the conflicting claims are not identical, they are not patentably distinct from each other because the claimed structure of the present application may be wholly derived from the claimed subject matter of patent ‘741. Furthermore,  since Patent ‘741  claims a more specific embodiment than the instant application, once applicant has received a patent for a species or a more specific embodiment, he is not entitled to a patent for a generic or broader invention, because the more specific “anticipates” the broader. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-12, 14 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Green et al. (US 8,065,818). With respect to claims 1-4 and 7-9, Green discloses an article of footwear (10, see figures 1-4) comprising: a sole (30); an upper (20) coupled to the sole, the upper being configured to receive at least a portion of a human foot; a guide rail (cord 27, see annotated figure 3 below) disposed on the upper that extends continuously between a lateral side and a medial side of the upper (see annotated figure 3 below); and a carriage member (loops 45 and apertures that are formed between various segments 41 and cord 27 in at least throat 24) coupled to the guide rail such that the carriage member is adapted to move along the guide rail (when cord 27 extends through loops 45, loops 45 may rotate or otherwise move to accommodate cord 27), wherein the carriage member comprises a proximal, guide-element- receiving portion (loops 45) configured to slidingly couple the carriage member to the guide rail (cord 27 extends though loops 45), and a distal fastening-element-receiving portion (apertures are formed between various segments 41 and cord 27 in at least throat 24, and lace 25 may be threaded through these apertures, see annotated Figure 3 below)) adapted to receive and retain a section of a fastening element (lace 25) of the upper so as to couple the carriage member with the fastening element (lace 25); wherein the guide rail extends continuously around a heel end of the upper between the lateral side and the medial side of the upper (see annotated figure 3 below); the article of footwear further comprising a plurality of carriage members (loops 45 and apertures that are formed between various segments 41 and cord 27 in at least throat 24), each carriage member of the plurality of carriage members (see figures 1-3) being movably coupled to the guide rail such that each carriage member is adapted to move independently of any other carriage member of the plurality of carriage members (when cord 27 extends through loops 45, loops 45 may rotate or otherwise move to accommodate cord 27), each carriage member traveling along a lengthwise portion of the guide rail (cord 27); wherein the fastening element comprises a lacing element that extends between the lateral side and the medial side of the upper (see figures 1-3); wherein the guide-rail-receiving portion comprises a semicircular clip (loop 45) mounted on the guide rail to facilitate sliding movement of the carriage member along the guide rail, and the fastening-element-receiving portion includes an aperture (apertures that are formed between various segments 41 and cord 27 in at least throat 24, see annotated figure 3 below) configured to receive a portion of the fastening element and facilitate passage of the fastening element through the aperture; wherein the guide rail and the guide-rail- receiving portion of the carriage member cooperate such that the carriage member is retained by a frictional force that maintains the carriage member at a selected position along the guard rail until a sufficient force is applied to the carriage member to overcome the frictional force so as to move the carriage member along the guide rail; and wherein the article of footwear includes a forefoot region, a hindfoot region, and a midfoot region disposed between the forefoot region and hindfoot region, and the carriage member is configured to slide along the guide rail in the midfoot region or the hindfoot region.
With respect to claims 10-12, 14 and 17, Green discloses an article of footwear (10) comprising: a sole structure (30); an upper (20) coupled to the sole structure, the upper being configured to receive at least a portion of a human foot; a medial guide rail (medial section of the cord 45) disposed on a medial side of the upper; a lateral guide rail (lateral section of the cord 45) disposed on a lateral side of the upper, wherein the medial and lateral guide rails connect (the heel section of cord 45) with each other as a single continuously extending guide rail that extends from the medial and lateral sides of the upper and around a heel end of the upper (see annotated figure 3 below); a medial carriage member (loops 45 and apertures that are formed between various segments 41 and cord 27 in at least throat 24, see annotated figure 3 below) movably coupled to the medial guide rail such that the medial carriage member is adapted to move along the medial guide rail (when cord 27 extends through loops 45, loops 45 may rotate or otherwise move to accommodate cord 27); a lateral carriage member (loops 45 and apertures that are formed between various segments 41 and cord 27 in at least throat 24, see annotated figure 3 below) movably coupled to the lateral guide rail such that the lateral carriage member is adapted to move along the lateral guide rail (when cord 27 extends through loops 45, loops 45 may rotate or otherwise move to accommodate cord 27); and a fastening element (lace 25) coupled to the medial carriage member and the lateral carriage member across the upper; wherein the fastening element (lace 25) comprises a lacing element that extends between the lateral side and the medial side of the upper; the article of footwear further comprising a plurality of medial carriage members (loops 45 and apertures that are formed between various segments 41 and cord 27 in at least throat 24, see annotated figure 3 below) and a plurality of lateral carriage members (loops 45 and apertures that are formed between various segments 41 and cord 27 in at least throat 24, see annotated figure 3 below), wherein the lacing element  (25) is coupled to each medial carriage member and each lateral carriage member as the lacing element extends between the lateral side and the medial side of the upper; wherein the article of footwear includes a forefoot region, a hindfoot region, and a midfoot region disposed between the forefoot region and hindfoot region, the medial guide rail extends along the medial side of the upper through the midfoot region and the hindfoot region, and the lateral guide rail extends along the lateral side of the upper through the midfoot region and the hindfoot region (see figures 1-3); and wherein each of the medial and lateral guide rails and each carriage member cooperate such that each carriage member is retained by a frictional force that maintains the carriage member at a selected position along a respective guard rail until a sufficient force is applied to the carriage member to overcome the frictional force so as to move the carriage member along the guide rail.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim s 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Green. Green as described above discloses all the limitations of the claims except for stop members.
With respect to claims 15-16, Official Notice is taken that it is old and conventional to provide stop members on guide rails to prevent carriage members from moving along the guide rail. Therefore, it would have been obvious to one of ordinary skill in the art to provide medial and lateral stop members to the guide rails of Green as taught by the Official Notice to prevent carriage members from moving along the guide rail.
Green as modified above discloses the article of footwear, further comprising: a medial stop member disposed on the medial guide rail proximate a transition from the hindfoot region to the midfoot region; and a lateral stop member disposed on the lateral guide rail proximate a transition from the hindfoot region to the midfoot region; wherein the medial stop member is configured to prevent the medial carriage member from moving along the medial guide rail past the medial stop member, and the lateral stop member is configured to prevent the lateral carriage member from moving along the lateral guide rail past the lateral stop member; and wherein the medial carriage member is configured to move along the medial guide rail between the medial stop member and a forward end of the medial guide rail, and the lateral carriage member is configured to move along the lateral guide rail between the lateral stop member and a forward end of the lateral guide rail.

    PNG
    media_image1.png
    700
    510
    media_image1.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shown are article of footwears with guide rails analogous to applicant’s instant invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILA M MOHANDESI whose telephone number is (571)272-4558. The examiner can normally be reached M-Thurs. 7:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILA M MOHANDESI/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        



JMM
05/27/2022